Order entered June 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00666-CV

                              ADELMIRA GARZA, Appellant

                                               V.

                             JAMIE MARIE SANCEN, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-02995-2014

                                           ORDER
       We GRANT appellant’s May 29, 2015 motion for an extension of time to file a notice of

appeal. The notice of appeal filed on May 22, 2015 is deemed timely for jurisdictional purposes.

       We DENY as moot appellee’s May 28, 2015 motion to dismiss.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE